DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-8, 10, 15-16 and 20-23 are pending according to the most recent claim set dated May 17, 2022.  The amendment and response have been entered.  
The rejection of claims 14 and 16 under 35 USC 112(b) is withdrawn in view of the amendment to cancel claim 14 and to delete all trade names from claim 16.  
With regard to the rejection of claims 10, 11, 13 and 14 under 35 USC 112(a), the rejection is withdrawn in view of the amendment to cancel claims 11, 13 and 14 and amend claim 10 to specify that the prophylactic use is limited to those patients already afflicted with a latent HBV infection.  All grounds of rejection set forth in the previous action have been overcome by the claim amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Larry Williams on June 14, 2022.
The application has been amended as follows: 
Claim 20: In the line directly above structures (4a) and (5a), “any one of claims 1-8” is DELETED and in its place ---claim 1--- is INSERTED.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods of use are novel and non-obvious over the art.  The closest prior art is, for example, WO 2017/001655 as applied in the previous action.  The prior art fails to teach all features of the claimed invention.  Although the prior art teaches structurally similar compounds for administration, the prior art compounds differ in lacking the structural feature corresponding to the fused ring formed by the Y’-A’Y’’ moiety.  The prior art does not provide any rationale or motivation to make the required changes necessary to arrive at the claimed invention. Accordingly, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-8, 10, 15-16 and 20-23 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699